 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11     MANUEL PEREZ LARIOS,                               Case No. 1:19-cv-00985-SKO

12                        Plaintiff,                      ORDER GRANTING STIPULATION
                                                          FOR EXTENSION OF TIME
13            v.
                                                          (Doc. 13)
14     ANDREW SAUL,
       Commissioner of Social Security,
15
                      Defendant.
16     _____________________________________/

17          The Court is in receipt of Plaintiff’s stipulation for extension of time, (Doc. 13). Pursuant
18 to the Court’s previous order, (Doc. 12), Plaintiff’s letter brief was due January 27, 2020. Plaintiff

19 filed the present request for extension on February 3, 2020, (Doc. 13), and concurrently filed a

20 certificate of service stating that on February 3, 2020, Plaintiff served his letter brief on Defendant.

21 (Doc. 14.)

22          Given counsel’s representations in the stipulation (see Doc. 13 at 1–2), and the fact that
23 Defendant consents to the request, the Court finds excusable neglect under Rule 6(b) of the Federal

24 Rules of Civil Procedure and will allow the untimely request, and hereby GRANTS the request for

25 an extension. However, the parties are ADMONISHED that any future requests for extensions

26 of time shall be brought in advance of the required filing date and be supported by good cause
27 under Fed. R. Civ. P. 16(b)(4). See Fed. R. Civ. P. 6(b); E.D. Cal. L.R. 144(d).

28
 1          IT IS HEREBY ORDERED that Plaintiff has until February 3, 2020, to serve his letter brief
 2 and Plaintiff’s letter brief served on February 3, 2020, (see Doc. 14), is deemed timely. All other

 3 dates in the Scheduling Order, (Doc. 5), shall be extended accordingly.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     February 3, 2020                                 /s/   Sheila K. Oberto            .
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
